Citation Nr: 1749412	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-27 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to a right knee disability.

3. Entitlement to service connection for nerve and muscle damage of the bilateral hands and arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served in the South Carolina Army National Guard from April 1976 to May 1981 and had a period of active duty for training (ACDUTRA) from March 1976 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2015, the Board remanded the case for additional development to, in relevant part, verify periods of active duty, obtain records relating to military service, Social Security Administration (SSA) disability benefits, and VA medical treatment, and to afford the Veteran VA examinations and medical opinions for his bilateral hip, right knee, bilateral upper extremity nerve and muscle, tinnitus, and bilateral hearing loss conditions. The Board finds there has been substantial compliance regarding the Veteran's claims on appeal, such that an additional remand is not required. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

In March 2017, the RO granted service connection for the Veteran's tinnitus and bilateral hearing loss disabilities. As this represents a full grant of the benefits sought, these issues are no longer before the Board.


FINDINGS OF FACT

1. The evidence of record does not demonstrate a current diagnosis of a right knee disability for VA purposes.

2. The evidence of record does not demonstrate a current diagnosis of a left or a right hip disability for VA purposes.

3. The Veteran's current peripheral neuropathy of the upper extremities was not shown in service and the weight of the evidence is against a finding that current nerve disability of his bilateral hands and arms is etiologically related to such service; furthermore, the evidence of record does not demonstrate a current diagnosis of muscle damage to the left or the right upper extremities for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2017).

2. The criteria for service connection for a bilateral hip disability, secondary to a right knee disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3. The criteria for service connection for a disability involving nerve and muscle damage of the bilateral hands and arms have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases. 38 U.S.C.A. § 101 (22-24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101 (24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty.").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Right knee

The Veteran contends that he injured his right knee during an 18 mile hike in 1974 while still in basic training. See February 2017 Knee and Lower Leg Conditions DBQ at 1. He reported that he has had "24-7 knee pain" since service and that the pain has been chronic and continuous. Discussing functional loss, the Veteran stated that he cannot stay on his knees for very long and that his knees throb when he climbs the stairs.

On a November 1980 service treatment medical report, the Veteran endorsed yes to having a "trick or locked knee." There was no indication as to which knee was affected.  The corresponding report of medical examination from November 1980 reflects the lower extremities were described as normal.

VA and private treatment records document complaints and treatment for joint pain, but failed to provide a diagnosis.  

In February 2017, the Veteran was afforded a VA examination for his right knee. The examiner concluded that the Veteran did not have a current diagnosis associated with his right knee. The Veteran's right knee was found to have abnormal range of motion; however, the examiner concluded that these findings were not attributable to a knee disability. Review of diagnostic imaging of the right knee was found unremarkable for any right knee pathology. The examiner concluded that the Veteran's claimed right knee condition was less likely than not (less than 50 percent probability) incurred in or cause by an in-service injury, event, or illness. She found that a review of the Veteran's service treatment records did not reveal an evaluation for a right knee condition. She noted that the Veteran did check the "trick knee" box at his separation history, but that a specific knee was not endorsed and that he did not seek out care for a right knee condition until 36 years following separation.

With respect to element (1), a current disability, the evidence of record does not establish that the Veteran has a right knee disability.

The record indicates that the Veteran has a history of reporting pain in his right knee. The United States Court of Appeals for Veterans Claims (Court) found that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).

Although the Veteran is competent to report symptoms that he has experienced as a result twisting his knee during basic training, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to diagnosing or determining the etiology of a knee condition. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159 (a)(2).  Determining the diagnosis and etiology of a knee condition is a complicated medical question involving knowledge of different diseases and injuries and their presentation on the joint along with interpretation of diagnostic and clinical testing. The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to the etiology of his disease is not competent evidence in this particular case. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Without a diagnosed condition, element (1) has not been satisfied for this issue, and service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim). In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b).Therefore, service connection for a right knee disability is not warranted.


Bilateral hips

As mentioned above, the Veteran contends that he injured his right knee during an 18 mile hike in 1974 while still in basic training. He asserts that his hip condition manifested as secondary to injuring his knee. He reported that he has had hip pain since injuring his knee in service. Discussing functional loss, the Veteran stated that he cannot stay on his knees for very long and that he must use a walker for ambulation.

Similar to the knee claim, the VA and private treatment records reflect complaints of joint pain.  These records do not provide a diagnosis.

In February 2017, the Veteran was afforded a VA examination for his hips. The examiner reviewed the record and examined the Veteran and concluded that the Veteran did not have a current diagnosis associated with his left or right hip. The examiner noted that the Veteran pointed to a posterior area when indicating the location of his pain which was not in proximity to the hip joint. The Veteran's left and right hips were found to have abnormal range of motion; however, the examiner concluded that these findings were not attributable to a hip disability. Review of diagnostic imaging of the hips was found unremarkable for any pathology related to the Veteran's hips. The examiner opined that the bilateral hip condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's knee condition. She pointed to the fact that the Veteran never had a diagnosis of a hip condition.

With respect to element (1), a current disability, the evidence of record does not establish that the Veteran has a right knee disability.

The record indicates that the Veteran has a history of reporting pain in his hips since the mid 2000's; however, no diagnosis of a hip condition has ever been rendered. As noted in  Sanchez-Benitez, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted. As per Jandreau, although the Veteran is competent to report symptoms that he has experienced as a result twisting his knee during basic training, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on his musculoskeletal condition.


Without a diagnosed condition, element (1) has not been satisfied for this issue, and service connection is not warranted as noted in Brammer. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. Even if the Board were to find that a left or right hip disability exists, the Veteran was found not to have a right knee disability, which he claims caused his hip disability. As the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b). Therefore, service connection for a bilateral hip disability is not warranted on either a direct or on a secondary basis.

Nerve and muscle damage of the bilateral upper extremities

The Veteran contends that he has numbness and weakness in his hands and arms bilaterally. In a June 2013 treatment note, he reported having intermittent numbness in his hands and he sometimes drops items he is holding in his right hand.

The Veteran does not have a current diagnosis of an upper extremity muscle pathology. As per Brammer, without a diagnosed condition of upper extremity muscle pathology, service connection for the condition is not warranted.  The record reflects, however, that the Veteran does have a nerve disability.

In February 2017, the Veteran was afforded a VA examination for his peripheral nerve condition. The examiner provided a diagnosis of peripheral neuropathy, which was established in 2012. She found that the Veteran presented with mild incomplete paralysis in his median nerve bilaterally. She noted that the Veteran's neuropathy was limited only to "sensory only" with no noted weakness. She found that the Veteran's muscular system was absent for any pathology. Degenerative changes were noted in the Veteran's spine at the C6-C7 area with mild canal stenosis. Additionally, the Veteran has been diagnosed with HIV. The examiner pointed to a March 2012 treatment record which endorsed that the Veteran's peripheral neuropathy was likely attributable to his HIV disease. Treatment notes between 2012 and 2014 also noted heavy alcohol use which was could contribute to the Veteran's peripheral neuropathy.

With respect to element (1), a current disability, the evidence of record indicates that the Veteran has peripheral neuropathy in his bilateral upper extremities.

The Veteran was first diagnosed with peripheral neuropathy of his upper extremities in 2012. The February 2017 VA examination confirmed the diagnosis of peripheral neuropathy and noted that the Veteran continues to experience mild sensory deficits in both his hands.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, there is nothing in the record to indicate a diagnosis or treatment for peripheral neuropathy in service.  Rather, the service treatment records include a November 1980 quadrennial examination that described the neurologic system and upper extremities as normal.  Likewise the Veteran denied any history of neuritis, paralysis or even painful or trick shoulder or elbow on the November 1980 report of medical history.  Even if the Board were to give the Veteran the benefit of doubt that he has experienced numbness and weakness in his upper extremities during his period of ACDUTRA service, there is no medical opinion establishing a causal relationship between his peripheral neuropathy to service as per element (3) under Shedden. On the contrary, the medical evidence points to the Veteran's positive HIV diagnosis and alcohol abuse as likely causes for his peripheral neuropathy. Therefore, service connection for peripheral neuropathy is not warranted.

As per Jandreau, although the Veteran is competent to report symptoms that he can sense, such as numbness and weakness, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on his neurological or musculoskeletal conditions.  

After a full review of the record, the weight of the evidence demonstrates that right knee, bilateral hips and neuropathy of the bilateral upper extremities did not have their onset in service, and are not otherwise related to service, ACDUTRA, or INACDUTRA for the reasons discussed above. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application; the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for right knee disability is denied.

Service connection for a bilateral hip disability, to include as secondary to a right knee disability is denied.

Service connection for nerve and muscle damage of the bilateral hands and arms is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


